DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Craner (US 2009/0025027 A1) (of record) in view of Oz et al. (Oz) (US 2007/0177632 A1).
As to claim 1, while Craner discloses a method for managing narrowcast bandwidth (Fig. 1), comprising:
receiving a channel tune request from a set top box associated with a service group (201, paragraph 56-57);
determining whether current total bandwidth use by the service group is at or above a first predetermined threshold (paragraph 57);
multicasting a high bitrate version of a requested channel to the set top boxes of the service group when the current total bandwidth use by the service group is below the first predetermined threshold, the requested channel corresponding to the received channel tune request (“open” bandwidth enabling HD channel to be allocated; paragraph 13, 57-58);
multicasting a low bitrate version of the requested channel to the set top boxes of the service group when the current total bandwidth use by the service group is at or above the first predetermined threshold (“scarce or full” bandwidth requiring channel to be downgraded to SD prior to being allocated; paragraph 13).
identifying existing sessions that are multicasting high bitrate versions and that also have low bitrate versions (703, Fig. 7, paragraph 73);
rebinding existing multicasting sessions with their low bitrate versions (707, Fig. 7; paragraph 73); and
multicasting the low bitrate versions to the set top boxes of the service group (707, Fig. 7; paragraph 73).  While Craner discloses multiple bandwidth threshold levels (Fig. 7, 703; paragraph 73) and modifying the multicasting sessions based upon the bandwidth usage thresholds (707, Fig. 7; paragraph 73), he fails to specifically disclose determining whether current total bandwidth use by the service group is at or above a second predetermined threshold different from the first predetermined threshold and rebinding existing multicasting sessions with their low bitrate versions when the current total bandwidth use by the service group is at or above a second predetermined threshold.
In an analogous art, Oz discloses a method for managing bandwidth (Fig. 1, 8-9; paragraph 20, 108-110) which will determine whether current total bandwidth use by the service group is at or above a first predetermined threshold (Fig. 7, 224) and determine whether current total bandwidth use by the service group is at or above a second predetermined threshold different from the first predetermined threshold (Fig. 7, multiple thresholds for different multicasting limits and for when media streams must be compressed/rated shaped; paragraph 72-85) so as to dynamically perform increasing levels of stream modifications as bandwidth availability changes over different thresholds (Fig. 7; paragraph 45, 72-85). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craner’s system to include determining whether current total bandwidth use by the service group is at or above a second predetermined threshold different from the first predetermined threshold and rebinding existing multicasting sessions with their low bitrate versions when the current total bandwidth use by the service group is at or above a second predetermined threshold, as taught in combination with Oz, for the typical benefit of utilizing a known method of utilizing a plurality of different bandwidth thresholds for dynamically performing increasing levels of multicast stream modifications. Further, the combination would have simply required the simple substitution of one known method for another to yield predictable results to one of ordinary skill in the art, by replacing the single threshold used by Kramer for triggering stream modifications to reduce bandwidth usage with Brook's multiple thresholds which result in different increasing stream modifications.  The simple substitution would have been well within the ability of one of ordinary skill in the art and would have yielded predictable results.

As to claim 7, Craner and Oz disclose wherein the second predetermined threshold is higher than the first predetermined threshold (see Oz at Fig. 7).

As to claim 8, Craner and Oz disclose determining whether time of the channel tune request is within a second predefined window (see Craner at paragraph 61), wherein rebinding existing multicasting sessions with their low bitrate versions includes rebinding existing multicasting sessions with their low bitrate versions when (a) the current total bandwidth use by the service group is at or above the second predetermined threshold (see Craner at 707, Fig. 7; paragraph 73 and see Oz at Fig. 7, paragraph 72-85) or (b) the time of the channel tune request is within the second predefined window.

Claims 3-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Craner and Oz and further in view of Rieger et al. (Rieger) (US 2015/0382030 A1) (of record).
As to claim 3, while Craner and Oz disclose rebinding existing high bitrate versions with their low bitrate versions when the current total bandwidth use by the service group is above the second predetermined threshold and determining whether current total bandwidth use by the service group is below the second predetermined threshold (see Oz at Fig. 7, paragraph 72-85), they fail to specifically disclose identifying existing sessions that are multicasting low bitrate versions and that also have high bitrate versions; rebinding one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is below the second predetermined threshold; and multicasting the high bitrate versions of the one or more existing multicasting sessions to the set top boxes of the service group.
In an analogous art, Rieger discloses a method for managing bandwidth (Fig. 2-2b) which will provide different version streams based upon the time period (providing SD if the time period is predicted to have bandwidth usage that would require a switch from HD to SD during the program; paragraph 179-181, 195), determine when the current total bandwidth use by the service group is under the predetermined threshold (paragraph 177-178), identify existing sessions that are multicasting low bitrate versions and that also have high bitrate versions (paragraph 177-178), rebind one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is under the predetermined threshold (paragraph 177-178) and multicast the high bitrate versions of the one or more existing multicasting sessions to the set top boxes of the service group (paragraph 177-181, 195) so as to provide users with the highest quality stream available based upon current bandwidth conditions (paragraph 47, 178).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craner’s system to include identifying existing sessions that are multicasting low bitrate versions and that also have high bitrate versions; rebinding one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is below the second predetermined threshold; and multicasting the high bitrate versions of the one or more existing multicasting sessions to the set top boxes of the service group, as taught in combination with Rieger, for the typical benefit of reducing the switching from HD to SD during a program which can cause discontinuities and reduce subscriber satisfaction.

As to claim 4, Craner, Oz and Rieger disclose wherein rebinding one or more of the existing multicasting sessions with their high bitrate versions includes rebinding one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is below the second predetermined threshold for at least a predetermined amount of time (see Craner at paragraph 73, Oz at Fig. 7, paragraph 72-85 and Rieger at paragraph 177-181, 195).

As to claim 5, while Craner and Oz disclose rebinding existing high bitrate versions with their low bitrate versions when the current total bandwidth use by the service group is above the second predetermined threshold, they fail to specifically identifying existing sessions that are multicasting low bitrate versions and that also have high bitrate versions; rebinding one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is below the first predetermined threshold; and multicasting the high bitrate versions of the one or more existing multicasting sessions to the set top boxes of the service group.
In an analogous art, Rieger discloses a method for managing bandwidth (Fig. 2-2b) which will provide different version streams based upon the time period (providing SD if the time period is predicted to have bandwidth usage that would require a switch from HD to SD during the program; paragraph 179-181, 195), determine when the current total bandwidth use by the service group is under the predetermined threshold (paragraph 177-178), identify existing sessions that are multicasting low bitrate versions and that also have high bitrate versions (paragraph 177-178), rebind one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is under the predetermined threshold (paragraph 177-178) and multicast the high bitrate versions of the one or more existing multicasting sessions to the set top boxes of the service group (paragraph 177-181, 195) so as to provide users with the highest quality stream available based upon current bandwidth conditions (paragraph 47, 178).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craner’s system to include existing sessions that are multicasting low bitrate versions and that also have high bitrate versions; rebinding one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is below the first predetermined threshold; and multicasting the high bitrate versions of the one or more existing multicasting sessions to the set top boxes of the service group, as taught in combination with Rieger, for the typical benefit of reducing the switching from HD to SD during a program which can cause discontinuities and reduce subscriber satisfaction.

As to claim 6, Craner, Oz and Rieger disclose wherein rebinding one or more of the existing multicasting sessions with their high bitrate versions includes rebinding one or more of the existing multicasting sessions with their high bitrate versions when the current total bandwidth use by the service group is below the first predetermined threshold for at least a predetermined amount of time (see Craner at paragraph 73, Oz at Fig. 7, paragraph 72-85 and Rieger at paragraph 177-181, 195).

As to claim 9, while Craner and Oz disclose determining the time of the channel tune request, they fail to specifically disclose determining whether time of the channel tune request is within a first predefined window, wherein multicasting a high bitrate version of the requested channel includes multicasting the high bitrate version of the requested channel to the set top boxes of the service group when (a) the current total bandwidth use by the service group is below the first predetermined threshold and (b) the time of the channel tune request is outside the first predefined window.
In an analogous art, Rieger discloses a method for managing bandwidth (Fig. 2-2b) which will determine whether a time of a channel tune request is within a first predefined window (paragraph 179-181, 195), wherein multicasting a high bitrate version of the requested channel includes multicasting the high bitrate version of the requested channel to the set top boxes of the service group when (a) the current total bandwidth use by the service group is below the first predetermined threshold and (b) the time of the channel tune request is outside the first predefined window (providing HD when bandwidth is available and its outside a time period predicted to have a drop in bandwidth requiring switching; paragraph 177-181, 195) to reduce switching from HD to SD during a program which can cause discontinuities and reduce subscriber satisfaction (paragraph 179).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craner’s system to include determining whether time of the channel tune request is within a first predefined window, wherein multicasting a high bitrate version of the requested channel includes multicasting the high bitrate version of the requested channel to the set top boxes of the service group when (a) the current total bandwidth use by the service group is below the first predetermined threshold and (b) the time of the channel tune request is outside the first predefined window, as taught in combination with Rieger, for the typical benefit of reducing the switching from HD to SD during a program which can cause discontinuities and reduce subscriber satisfaction.

As to claim 10, Craner, Oz and Rieger disclose wherein multicasting a low bitrate version of the requested channel includes multicasting the low bitrate version of the requested channel to the set top boxes of the service group when (a) the current total bandwidth use by the service group is at or above the first predetermined threshold (see Craner at 707, Fig. 7; paragraph 73, Oz at Fig. 7, paragraph 72-85 and see Rieger at paragraph 177-181, 195) or (b) the time of the channel tune request is within the first predefined window (see Rieger at paragraph 179-181, 195).

Allowable Subject Matter
Claims 11, 13-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424